DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recite the limitation “determining channel qualities of neighboring beams based on the neighboring beams, which are not determined during the beamforming interval” in lines 10-11. However it is unclear on what is meant by “not determined” as the claim states “determining channel qualities”. Examiner suggests clarifying such limitations. Similar rationale is applied to claim 13 reciting similar subject matter.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cedergren et al. (US 2017/0303173).
Regarding claim 1, 11, 20, Cedergren discloses a terminal in a wireless communication system (method performed by a wireless device for performing mobility measurements on a set of transmission beams to determine synchronization information of the set of transmission beams and if a beam switch or beam update is necessary, abstract and [0006]), the terminal comprising: 
at least one transceiver ([0038] and figure 3a and 3b and [0041]-[0042]); and
at least one processor operatively connected to the at least one transceiver (a computer program product that when run on a processing unit of the wireless device, causes the processing unit to perform the method of the wireless device, [0038] and figure 3a and 3b and [0041]-[0042]), wherein the at least one processor is configured to:
acquire synchronization information of a first beam which is a serving beam (transmission beam 15a is the serving beam and the other transmission beams 15b-15f are candidate target beams and if the unique identity has not previously been stored by the wireless device, perform mobility measurements on the set of transmission beams 15a-15f to determine synchronization information on the set of transmission beams 15a-15f, [0036] and [0059] and [0053]-[0058] and [0047]-[0049]),
update the synchronization information based on the first beam or at least one second beam (the wireless device may then be configured to store the synchronization information and update previously stored synchronization information, [0058] and [0064]-[0065]),
determine at least one channel quality of the at least one second beam based on the synchronization information (determine that beam switch is necessary, based on measurements of the current connection quality (CQI) and the WD synchronizes and measures on candidate transmission beams, [0079] and [0006] and [0035]), and
update the serving beam based on the at least one channel quality (determine to perform a beam switch based upon the measurement reports and beam switch or beam update is necessary, [0079] and [0006] and [0035]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 7, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cedergren in view of Beadle et al. (US 2010/0027603).

Regarding claim 2, 12, Cedergren discloses receiving first synchronization information by using the first beam, and update the synchronization information (synchronization information may be determined from synchronization signals transmitted in the set of transmission beams 15a-15f and synchronization information be any combination of time synchronization information and frequency synchronization information and update previously stored synchronization information, [0053]-[0054] and [0065]).
 
	Cedergren however fails to disclose determine a synchronization variance of the first beam and having the synchronization information be based on the synchronization variance of the first beam. In a similar field of endeavor, Beadle discloses a synchronization variance of the first beam and having the synchronization information be based on the synchronization variance of the first beam (a time/frequency tracker that acquires and tracks time and frequency variations in synchronization signals conveyed over communication links, [0038] and [0019]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of acquiring and tracking variations/variances in synchronization signals as disclosed by Beadle into the method of updating synchronization information wherein synchronization information are determined from synchronization signals transmitted in the set of transmission beams as disclosed by Cedergren in order to improve the system and provide flexible means in determining when system information should be updated and tracked, such as due to a variation/variance in synchronization information in relationship to respective beams.

	
Regarding claim 7, 17, Cedergren discloses receiving a second signal by using the at least one second beam and update the synchronization information (synchronization information may be determined from synchronization signals transmitted in the set of transmission beams 15a-15f and synchronization information be any combination of time synchronization information and frequency synchronization information and update previously stored synchronization information, [0053]-[0054] and [0065]).
 
	Cedergren however fails to disclose determine a second synchronization variance of the at least one second beam and having the synchronization information be based on the second synchronization variance and the acquired synchronization information. In a similar field of endeavor, Beadle discloses a second synchronization variance of the at least one second beam and having the synchronization information be based on the second synchronization variance and the acquired synchronization information (a time/frequency tracker that acquires and tracks time and frequency variations in synchronization signals conveyed over communication links, [0038] and [0019]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of acquiring and tracking variations/variances in synchronization signals as disclosed by Beadle into the method of updating synchronization information wherein synchronization information are determined from synchronization signals transmitted in the set of transmission beams as disclosed by Cedergren in order to improve the system and provide flexible means in determining when system information should be updated and tracked, such as due to a variation/variance in synchronization information in relationship to respective beams.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cedergren in view of Raghavan et al. (US 2018/0115958).

Regarding claim 10, Cedergren discloses wherein the at least one processor is, in order to update the serving beam, further configured to: determine channel qualities of neighboring beams of the terminal including the at least one channel quality (determine that beam switch is necessary, based on measurements of the current connection quality (CQI) and the WD synchronizes and measures on candidate transmission beams, [0079] and [0006] and [0035]). 

Cedergren however fails to specifically disclose changing the serving beam based upon the highest channel quality. However in a similar field of endeavor, Raghavan discloses when, among the channel qualities of the neighboring beams, a channel quality higher than a channel quality of the first beam exists, change the serving beam to a beam corresponding to a highest channel quality among the neighboring beams, and when, among the channel qualities of the neighboring beams, the channel quality higher than the channel quality of the first beam does not exist, maintain the first beam as the serving beam (the processing system of the UE determines metric values (CQI) associated with different combination of beams and compare the metrics values to one another in order to determine the “best” combination of beams for communication between the serving base station and the UE, [0214]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of comparing CQI metrics of different beams to determine the best (correlating to highest CQI) beam for communicating as disclosed by Raghavan into the method comprising beam switching via measurements of CQI as disclosed by Cedergren in order to improve the method and provide a flexible means in determining which beam to switch to, such as via a candidate beam with the highest CQI. 	


Allowable Subject Matter
13. 	Claims 3-6, 8, 9, 13-16, 18, 19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tang (US 2019/0312629) disclosing different beams send synchronization signals in different frames ([0070] and [0063]-[0069])
Liu et al. (US 2019/0223126) disclosing determining, by a terminal, an optimal transmit beam of the network device for the terminal device based on the first synchronization signal and the second synchronization signal (abstract)

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473